Citation Nr: 1037841	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cutaneous T-cell 
lymphoma (mycosis fungoides), claimed as due to exposure to 
mustard gas or dichlorodiphenyltrichloroethane (DDT) in service.

2.  Entitlement to service connection for a chronic respiratory 
disability, claimed as chronic obstructive pulmonary disease 
(COPD), claimed as due to exposure to mustard gas, DDT, or 
burning diesel fuel in service.

3.  Entitlement to service connection for residuals of a lesion 
on the right shoulder, claimed as squamous cell carcinoma, 
claimed as due to exposure to mustard gas or DDT in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from August 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

One of the August 2006 decisions denied entitlement to service 
connection for COPD, mycosis fungoides, and squamous cell 
carcinoma, while the other August 2006 decision again denied 
service connection for COPD and mycosis fungoides. 

The Board has recharacterized the issue of entitlement to service 
connection for COPD include entitlement to service connection for 
a chronic respiratory disability pursuant to Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that when a claimant makes a 
claim, he is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or labeled).  The Board has 
recharacterized the squamous cell carcinoma claim to more broadly 
include residuals of a lesion on the right shoulder for the same 
reason.  Id.

In April 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge. A transcript of this hearing 
was prepared and associated with the claims file.

In August 2009, the Board remanded this case for additional 
development.  It has since been returned to the Board for further 
review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for squamous cell 
carcinoma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not exhibit mycosis fungoides in service, and 
mycosis fungoides is not etiologically related to an in-service 
disease, injury, or event, to include exposure to mustard gas or 
DDT. 

2.  The Veteran does not have a chronic respiratory disability, 
to include COPD, for purposes of establishing entitlement to 
service connection.


CONCLUSIONS OF LAW

1. Cutaneous T-cell lymphoma (mycosis fungoides) was not incurred 
as a result of the Veteran's active military service and cannot 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2009).

2.  A chronic respiratory disability, to include COPD, was not 
incurred as a result of the Veteran's active military service and 
cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
evidentiary development letters dated in March 2006 and June 2006 
in which the RO advised the appellant of the evidence needed to 
substantiate his claims.  These letters advised the Veteran of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should be 
provided by VA.  The March 2006 letter, along with an October 
2006 letter, further advised the Veteran as to the type of 
evidence needed to substantiate both the disability rating and 
effective date elements of his claims, pursuant to the Court's 
holding in Dingess, supra.

The Board notes that the October 2006 letter was not issued prior 
to the initial adjudication of the Veteran's claims in September 
2006.  His claims, however, were subsequently readjudicated in a 
November 2006 statement of the case and a July 2010 supplemental 
statement of the case.  In any event, because service connection 
is being denied, the Board finds that any deficiencies in the 
content or timeliness of this notice letter would not be 
prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issues on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
VA and private medical records.  

The Board notes that the Veteran's service treatment records and 
most of his service personnel records are not available for 
review.  An August 2006 Formal Finding on the Unavailability of 
Service Records was issued after an extensive search for the 
records at issue.  The Veteran was informed of this development 
in an August 2006 letter.  

Under such circumstances, where service records have been lost or 
destroyed through no fault of the Veteran, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is noted, 
however, that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

One reason for the service records request was to corroborate the 
Veteran's reported exposure to mustard gas and/or Lewisite in 
service.  In the case at hand, the Veteran claims exposure to 
mustard gas while in Korea in 1952-1953.  His clearest statement 
regarding mustard gas exposure appears in his May 2006 Board 
hearing testimony, in which he stated that "Midnight Charlie 
flew over regularly at night in a byplane dropping handheld 
bombs, & as told to us by old timers, mustard gas."  

According to M21-1MR, IV.ii.1.F.21.a., "All claims and appeals 
based on exposure to mustard gas or Lewisite received on or after 
January 19, 2005, are centrally processed at the Muskogee 
Regional Office (RO)."  In the case at hand, the qualifying 
claim was received by VA in March 2006 and was properly 
adjudicated by the Muskogee RO in August 2006.  

The Board further finds that the RO properly followed the 
provisions of M21-1MR, IV.ii.1.F.22.b in attempting to verify the 
Veteran's claimed mustard gas exposure.  Under this provision, 
evidence of full-body exposure to mustard gas or Lewisite should 
be requested only if the service connection claim is for a 
disability listed under 38 C.F.R. § 3.316(a), or the Veteran 
submits medical or scientific evidence showing a causal 
relationship between a disease not listed in 38 C.F.R. § 3.316(a) 
and exposure.

In the case at hand, the record reflects that COPD is listed 
under 38 C.F.R. § 3.316(a).  As will be discussed below, however, 
a preponderance of the competent evidence of record is against 
finding a current diagnosis of this disability.  The other 
disability, mycosis fungoides, is not listed under 38 C.F.R. 
§ 3.316(a).  The Veteran, however, has not submitted any medical 
or scientific evidence showing a causal relationship between 
mycosis fungoides and mustard gas exposure.  As such, M21-1MR, 
IV.ii.1.F.22.b does not require VA to pursue verification of the 
Veteran's claimed full-body exposure to mustard gas.  
Nonetheless, the Board does note that the RO attempted 
verification of mustard gas exposure and that a June 2006 VA 
record reflects the Veteran does not appear in the Department of 
Defense (DoD) mustard gas database of participants.  

It is noted that none of the Veteran's claims are being denied 
solely due to the lack of evidence of an in-service injury, 
disease, or chemical exposure, and the Veteran himself has not 
alleged that any of the disabilities at issue first manifested in 
service.  The COPD claim is being denied based on a lack of a 
current diagnosis, while denial of the mycosis fungoides claim is 
based upon a lack of probative evidence of an etiological link 
between this disability and any in-service chemical exposure.  

In this regard, unlike with the mustard gas claim, the Board 
finds the Veteran's reported exposure to DDT and burning diesel 
fuel to be consistent with his service in Korea.  However, as 
will be discussed in more detail below, a preponderance of the 
competent and probative evidence of record weighs against finding 
a link between such exposure and mycosis fungoides, while there 
is no current diagnosis of a chronic respiratory disability, to 
include COPD.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

In the case at hand, the Veteran's August 2009 VA examination was 
scheduled following the Board's August 2009 determination that 
the McLendon criteria had been satisfied.  The Board finds that 
this opinion is considered adequate for the purpose of 
determining the service connection claims decided herein.  The 
examination report reflects that the examiner reviewed the claims 
folder.  During the examination, the examiner elicited from the 
Veteran his history of complaints and symptoms and provided 
clinical findings detailing the examination results.  The 
examiner also clearly noted their diagnoses and explained the 
reasons behind their diagnoses and etiology opinions.  For these 
reasons, the Board concludes that the August 2009 VA examination 
report in this case provides an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted on a presumptive basis with 
exposure to specified vesicant agents during active military 
service under specified circumstances together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that condition: 
(1) full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent development 
of chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: nasopharyngeal; laryngeal; 
lung (except mesothelioma); or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive pulmonary 
disease; and (3) full-body exposure to nitrogen mustard during 
active military service together with the subsequent development 
of acute nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).

A.  Cutaneous T-Cell Lymphoma (Mycosis Fungoides)

The Veteran has claimed entitlement to service connection for 
cutaneous T-cell lymphoma (mycosis fungoides), which he 
essentially claims was caused by in-service exposure to mustard 
gas or DDT.  

The competent evidence of record reflects that the Veteran has a 
currently-diagnosed disability.  Such evidence includes the 
August 2010 VA examination report diagnosing mycosis fungoides, 
currently inactive but still under treatment.  

The Board also finds that the Veteran has provided competent 
testimony of DDT exposure that is consistent with the 
circumstances of his service.  In an October 2007 statement, the 
Veteran provided credible testimony of heavy DDT exposure in 
Korea.  

However, in the absence of competent nexus evidence linking the 
Veteran's DDT exposure to his mycosis fungoides, service 
connection must be denied.

The medical opinion of record that is pertinent to the issue at 
hand appears in the August 2009 VA examination report.  As noted 
above, this report diagnoses mycosis fungoides, currently 
inactive but still under regular VA treatment.  The examiner 
opined that the Veteran's "T-cell lymphoma is less likely than 
not associated with any lung disability in veteran; literature 
evaluation did not show any connection between mycosis fungoides 
and environmental and/or occupational exposure to solvents and/or 
chemicals."  

As a rationale, the examiner noted that "Pathogenesis of T-cell 
lymphoma currently includes primary genetic and for epigenetic 
abnormalities.  Although environmental and occupational exposure 
to solvents and/or chemical have been implicated in the past in 
the etiology of disease, a large case control study failed to 
support the hypothesis."  The examiner cited an article 
"Mycosis fungoides in relation to environmental exposures and 
immune response: a case controlled study," J NATL. CANCER INST. 
1989: 81: 1560. The examiner further "noted in Mayo Clinic 
proceedings documentation of no connection noted from DDT or 
diesel fuel exposure causing mycosis fungoides.  Could find no 
evidence that mycosis fungoides is associated with chronic lung 
disease problems unless there is widespread lymphandenopathy 
which was not noted in this patient."  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448- 9 (2000).

The Board finds this opinion to be highly probative to the 
question at hand, as it was offered by a physician who is 
qualified through education, training, or experience to provide 
competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See 
Cox v. Nicholson, 20 Vet. App. 563 (2007).  This opinion is also 
highly probative because it is based on the VA examiner's 
interview with and physical examination of the Veteran.  It is 
also based on a thorough review of the claims folder, including 
the Veteran's medical history since his 2001 diagnosis with 
mycosis fungoides.  It further provides a well-supported 
rationale with citation to medical authority that is based on 
both the facts of the Veteran's case and pertinent medical 
principles.  The Board therefore finds that this opinion is 
highly probative to the issue at hand. 

The Board notes that the Veteran has not submitted a physician's 
opinion to support his claim.  He has, however, submitted medical 
literature concerning the dangers of DDT.  The Board acknowledges 
that medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence may include statements contained in 
authoritative writings such as medical and scientific articles 
and research reports and analyses).  However, the Court has held 
that medical evidence that is too speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996). 

The medical literature that was submitted in this case consists 
of an Environmental Protection Agency (EPA) report entitled "DDT 
Regulatory History: A Brief Survey (to 1975)" and general DDT 
information from the Global Programme of Action for the 
Protection of the Marine Environment from Land-based Activities 
(GPA).  The Board notes that neither of these articles 
specifically links DDT exposure to mycosis fungoides, and thus 
these articles do not provide direct support to the Veteran's 
contentions.  The Board further notes that the August 2009 VA 
examiner has cited specific relevant medical literature refuting 
a link between DDT or burning diesel fuel and mycosis fungoides.  
Given the above, the Board finds that the August 2009 VA 
examiner's opinion is much more probative than the Veteran's 
medical literature.

The Board has also considered the Veteran's own lay contentions 
in this case.  As a lay person, however, the Veteran is not 
competent to opine on complex medical matters, such as 
attributing his mycosis fungoides to DDT exposure that occurred 
almost 50 years prior.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  Therefore, although the Board has 
considered the appellant's lay belief, it ultimately places more 
weight on the findings and conclusions of the competent physician 
in determining whether there is a link between the Veteran's in-
service DDT and burning diesel fuel exposure and his mycosis 
fungoides.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Finally, while the Veteran has also alleged mustard gas exposure, 
the Board finds that such exposure has not been verified.  As 
discussed above, the DoD was unable to verify that the Veteran 
was exposed to mustard gas.  Furthermore, the Veteran's own 
statements reflect that his belief that he was exposed to mustard 
gas was based upon rumor.  

Regardless, mycosis fungoides is not entitled to presumptive 
service connection based on mustard gas exposure.  The Veteran 
has not submitted competent medical evidence, such as a 
physician's opinion, asserting a relationship between his claimed 
mustard gas exposure and his mycosis fungoides.  Nor has he 
submitted medical literature providing support to the specific 
proposition that there is a relationship between mustard gas and 
mycosis fungoides.   

In summary, for the reasons and bases set forth above, the Board 
finds that service connection for cutaneous T-cell lymphoma 
(mycosis fungoides), to include as due to in-service DDT or 
mustard gas exposure, is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

B.  Chronic Respiratory Disability

The Veteran has also claimed entitlement to service connection 
for a chronic respiratory disability, claimed as COPD, which he 
essentially contends developed secondary to exposure to mustard 
gas, DDT, or burning diesel fuel.  

As discussed above, the Veteran's claimed exposure to mustard gas 
has not been verified, while exposure to DDT and burning diesel 
fuel has been conceded.

After a thorough review of the competent and probative evidence 
of record, the Board finds that the claim of entitlement to 
service connection for a chronic respiratory disability must be 
denied because there is no competent evidence of a current 
disability.

The most probative evidence of record with respect to this claim 
is the August 2009 VA examination report.  According to this 
report, the Veteran reported having a nonproductive dry cough 
four or five times per day.  He reported that his cough might be 
triggered by his use of a nasal spray and his dry mouth problems.  
He worked as a stonesman for many years with some dust exposure.  
He smoked one pack of cigarettes per day for 15 to 20 years but 
he quit smoking in the 1980s.  

He reported that his doctor recommended he use an inhaler around 
the time he quit smoking and that he try using oxygen when he 
sleeps at night.  The Veteran did not do either of these.  The 
Veteran also reported that he occasionally has some 
greenish/yellow sputum in the spring and winter.  He has never 
had any hemoptysis.  The examiner noted no diagnosis of asthma or 
COPD of record.  

On examination, lungs were clear to both auscultation and 
percussion.  No abnormalities were noted on inspection or 
palpation, and normal vesicular breath sounds were noted.  No 
areas of consolidation or prolongation of expiratory phase of 
respiration were noted.  No hyperresonance to percussion or any 
intercostals retraction was noted.  Chest x-rays showed no 
evidence of either COPD or any adenopathy present.

The August 2009 VA examiner stated that neither COPD nor any 
other respiratory disability could be diagnosed.  The examiner 
found no evidence of diagnosis or treatment for COPD on physical 
examination of the Veteran or review of the claims file, 
including his VA medical records from 2001 to the present.  The 
examiner further stated that no evidence of any lung disability 
was found on examination.  

A review of the remaining evidence of record reveals a June 2005 
private radiology report noting an impression of "hyperinflation 
of the lungs which may represent some degree of COPD."  An 
undated private medical record lists COPD on the Veteran's active 
problem list but notes that it resolved in January 1996.  This 
record also indicates the Veteran had been a tobacco user but 
quit in November 2000.  

The Board finds that a preponderance of the evidence of record is 
against finding that the Veteran has a current lung disability.  
For the reasons discussed in connection with the mycosis 
fungoides claim above, the Board finds the VA examiner's 
conclusion to be highly probative to the matter at hand.  
Specifically, the examination report reflects that the examiner's 
opinion is based upon interview of the Veteran, examination of 
the Veteran, and review of the claims folder.  The examiner 
thoroughly discusses the pertinent evidence of record and 
provides a rationale for his conclusion that no respiratory 
disability may be currently diagnosed.  

The Board finds the August 2009 VA examiner's lack of respiratory 
disability diagnosis to be far more probative than the evidence 
of record indicating a possible diagnosis.  The June 2005 private 
medical record listing "hyperinflation of the lungs which may 
represent some degree of COPD" is far too speculative to 
constitute an actual diagnosis, particularly in light of the 
subsequent VA examiner's opinion.  See Bostain v. West, 11 Vet. 
App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of 'may' also implies 
'may or may not' and is too speculative to establish medical 
nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as 'could have been' is not 
probative).  

Furthermore, the Board does not find much probative value in the 
undated private medical record listing COPD as one of the 
Veteran's active problems, as it is unclear that the Veteran's 
doctor was actually diagnosing COPD as opposed to merely 
transcribing a reported history, and no basis for any such 
diagnosis is of record.  Furthermore, this same record suggests 
that the respiratory disability for which the Veteran was being 
treated had resolved.  For these reasons, the Board finds this 
evidence to be much less probative than that of the August 2009 
VA examiner.

In summary, for the reasons and bases set forth above, the Board 
finds that service connection for a chronic respiratory 
disability, claimed as due to exposure to mustard gas, DDT, or 
burning diesel fuel in service, is not warranted.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the- doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.




ORDER

Entitlement to service connection for cutaneous T-cell lymphoma 
(mycosis fungoides), claimed as due to exposure to mustard gas or 
DDT in service, is denied.

Entitlement to service connection for a chronic respiratory 
disability, claimed as COPD, claimed as due to exposure to 
mustard gas, DDT, or burning diesel fuel in service, is denied.


REMAND

In its August 2009 remand, the Board directed that the Veteran be 
scheduled for a VA examination to clarify the nature and etiology 
of his claimed squamous cell carcinoma.  It was directed that, 
"As to any disability identified on examination, the VA examiner 
should express an opinion as to whether it is at least as likely 
as not (50 percent probability or more) that any current 
disability was incurred or aggravated as a result of the 
Veteran's military service, to include as a result of exposure to 
DDT or burning diesel fuel during the Korean War."  

According to the August 2009 VA examination report, the claims 
file reflects that the Veteran had a scar on his right mid 
shoulder, posterior area, that was suspected to possibly be 
squamous cell carcinoma.  However, there were no signs of cancer 
after it was examined pathologically.  The VA examiner also noted 
that the Veteran's VA medical records contain no evidence 
indicating that the Veteran was ever diagnosed with squamous cell 
carcinoma.  On physical examination, the VA examiner noted a 5.5 
centimeter by 0.8 centimeter scar in the mid posterior shoulder 
area that was horizontal and depressed by 0.3 millimeters.  The 
scar was nontender, nonulcerative, nonadherent, and well-healed 
without residuals.  Under diagnoses, the examiner stated that no 
evidence of squamous cell carcinoma was noted in the records and 
that a suspected lesion on the back turned out to be a benign 
nonmalignant type lesion.  The examiner also noted that there 
were no residuals of the scars.  

The Board notes that the scar itself is considered a disability 
for VA purposes.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2009).  The Board thus requires an etiology opinion with respect 
to the scar and the benign lesion of which the scar is a 
residual.
 
A Board remand confers, as a matter of law, the right to 
compliance with the remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be mandated.  
Id.  Because the development that was requested in the previous 
remand has not been completed, the Board finds that another 
remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should again be 
sent to the August 2009 VA examiner for 
clarification of the question asked below.  
If the prior examiner is not available, the 
claims folder should be sent to another 
examiner for review.  If the examiner finds 
that a new VA examination is necessary in 
order to answer the following questions, the 
Veteran should be scheduled for a new VA 
examination.  

If a new examination is necessary, the claims 
folders must be thoroughly reviewed by the 
examiner in connection with the examination, 
and a complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should be 
reported in detail.  

The VA examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
benign lesion of the Veteran's right shoulder 
and the resulting scar were incurred or 
aggravated as a result of the Veteran's 
military service, to include as a result of 
exposure to DDT or burning diesel fuel during 
the Korean War.  The examiner should explain 
the rationale for the resulting opinion.

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


